DETAILED ACTION

1.	Claims 1-22 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuszmaul et al (hereafter Kuszmaul)(US Pub. 2004/0034678).

5.	As to claim 19, Kuszmaul discloses an integrated circuit (abstract), comprising: 
multiplier circuitry decomposed into a plurality of adder stages, wherein the multiplier circuitry comprises a plurality of multiplier circuits configured to receive sum signals via a tree of paths, and wherein the 35latencies of the sum signals traversing the tree of paths are balanced so that the sum signals arrive simultaneously or within a few clock cycles at the plurality of multiplier circuits (fig. 13 and 14, the treefix modules arranged in tree like fashion; and [0364] large amount of data to be moved with low latency).

6.	As to claim 21, Kuszmaul discloses wherein the latency of each of the sum signals is primarily determined by a prefix network in a topmost adder stage in the plurality of adder stages ([0086] and fig. 13 and 23, cyclic segmented parallel prefix circuit.).




Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuszmaul in view of Kang et al (hereafter Kang)(US Pub. 2016/0378715). 

9.	As to claim 20, Kuszmaul does not disclose wherein the multiplier circuitry is decomposed using a Karatsuba multiplier decomposition scheme. 
	However, Kang discloses wherein the multiplier circuitry is decomposed using a Karatsuba multiplier decomposition scheme ([0043]-[0044] Karatsuba decomposition of multiplication).

10.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Kuszmaul by utilizing decomposition such as Karatsuba decomposition, as taught by Kang, for the benefit of allowing parallel sourcing and draining without a simultaneous read and/or write required on one memory bank. For example, the Karatsuba decomposition of multiplication may utilize two memory writes and three memory reads simultaneously to fully exploit the parallelism available in the algorithm (Kang, [0044]).

Allowable Subject Matter
11.	Claims 1-18 allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	US Pat. 6,539,413 related to an n-bit prefix tree adder includes n prefix trees, each associated with a bit position of the adder and including a number of computation stages. The computation stages for each of the bit positions include a sum computation stage implemented in logic circuitry. For a subset of the bit positions, the corresponding sum computation logic circuitry computes a sum based at least in part on group-generate, group-transmit and intermediate carry signals. Advantageously, the sum computation logic circuitry is configured to exploit differences in delay associated with generation of the group-generate, group-transmit and intermediate carry signals, so as to reduce the total computational delay of the adder. Additional delay reduction may be achieved by configuring the sum computation stages of the adder in accordance with a left-to-right routing of the group-generate and group-transmit signals, such that a most-

US Pat. 2004/0128339 related to hardware adder circuits generally and more specifically to adders in which the carry computation is treated as a prefix problem.

	US Pub. 2006/0253523 – Related to an adder circuit is provided that includes a propagate and generate circuit stage to provide propagate and generate signals, a plurality of carry-merge stages to provide carry signals based on the propagate and generate signals and a conditional sum generator to provide conditional sums based on the propagate and generate signals. The conditional sum generator includes ripple carry gates and XOR logic gates. The adder circuit also includes a plurality of multiplexers to receive the carry signals and the conditional sums and to provide an output based on the input signals.

	US Pat. 7,152,089 – Related to circuitry for performing computational operations. More specifically the present invention relates to designs for parallel prefix networks that perform prefix computations, wherein the designs make tradeoffs between number of logic levels, fanout, and number of horizontal wiring tracks between logic levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182